On Motion for Rehearing.
In its motion for rehearing, appellant contends that the evidence of the jurors Broyles, Gano, and Woodward, the latter being the foreman, shows conclusively that the jury was guilty of misconduct. These were the only jurors who testified. Broyles’ testimony ■clearly shows that there was no agreement before the quotient was determined to make it the verdict. The effect of the witness Gano’s testimony is very much the same on this question, but this juror apparently believed the quotient should constitute the verdict. Woodward testified that: “It was my understanding that the court had told us if we couldn’t get together otherwise, then to take a ballot, by lot. I told the gentlemen of the jury that a$ the court had instructed us to do that, that I thought we all ought to put down what we thought was right, add it up and divide by twelve; I told them I thought that was the only way we could get it. * Each juror put down an amount and I divided by twelve, and I put to a vote-the amount I got. We did not write down the vote. I just asked them orally, ‘Gentlemen, is this amount alright,’ and nobody objected.”
"“Again the witness testified: “Now, judge that agreement (statement) as it reads there, *670looks like wo liad agreed on a verdict. We hadn’t agreed on this amount — that we would accept it. We agreed that it looked like that was the only way we could get together and find out how much we could give. We couldn’t give them on the other — that is the only way we could find out — we could get at it. We voted on it after we had arrived at this amount and that is all.”
On redirect examination the witness further-testified: “I told you when I talked to you that we did not have an agreement in advance of writing down and adding up and dividing by twelve. This statement (referring to a statement the witness had signed) is not correct when it says that we made an agreement for each to write down the amount of money he thought was proper, divide that by twelve, and that that would be the verdict of the jury. That is not correct. We didn’t agree to stand by that decision. We-agreed that was one way we could try to arrive at a decision.”
This evidence we held in the original opinion to be sufficient to show that a reasonable inference could be drawn from the testimony, of the jurors, to the effect that there was no agreement before the quotient was ' determined that such quotient should be the verdict, and hence the finding of the trial court that there was no misconduct of the jury is sustained by the evidence. We adhere to that opinion, and overrule the motion for rehearing.
Overruled.